Citation Nr: 1027452	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic back disorder, to 
include lumbosacral strain, to include as secondary to a service-
connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1947 to May 1949, 
from June 1949 to April 1955, and from February 1957 to January 
1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which the RO, in pertinent part, found 
that new and material evidence had not been submitted sufficient 
to reopen a claim for service connection for lumbosacral strain.  

In March 2003, the Board remanded the claim on appeal to schedule 
the Veteran for a requested hearing.  

In April 2003, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  

In January 2004, the Board remanded the claim for service 
connection for a chronic back disorder, to include lumbosacral 
strain, for further development.  In the remand, the Board 
acknowledged that, in an April 1963 rating decision, the RO 
denied entitlement to service connection for a chronic low back 
disability, specifically, certain congenital and developmental 
anomalies of the lumbosacral spine, based primarily on a February 
1963 VA examination showing radiographic evidence of 
lumbarization and spina bifida occulta of the first sacral 
vertebra.  The Board highlighted that, while the RO had 
characterized the Veteran's current claim for service connection 
as a request to reopen, review of the record made clear that, 
prior to the April 1963 rating decision, the Veteran had never 
filed a claim for service connection for a chronic back disorder.  
In addition, the Board noted that, as of the time of a January 
1979 VA examination, there was noted the presence of not only 
spina bifida occulta, but also early degenerative osteoarthritic 
spurring with degenerative disc disease of the lumbosacral spine, 
and that, at the time of the April 2003 hearing, the Veteran and 
his representative, for the first time, presented arguments 
regarding a claim for secondary service connection for a chronic 
back disorder.  Based on the foregoing, the Board found that de 
novo adjudication of the claim for service connection for a 
chronic back disability (on both a direct and secondary basis) 
was warranted.  As such, this matter has been characterized as 
reflected on the title page.  

In February 2006 and July 2008, the Board again remanded the 
claim on appeal for further development.  

In May 2009 the Board denied the Veteran's claim for service 
connection for a chronic back disorder, to include lumbosacral 
strain.  The Veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a March 2010 
Joint Motion to Vacate and Remand, the Secretary of Veterans 
Affairs (VA) and the Veteran, through his representative, moved 
that the March 2010 decision be vacated and remanded.  The Court 
granted the motion by Order in March 2010.  

Subsequent to issuance of the March 2009 supplemental statement 
of the case (SSOC), additional medical evidence was associated 
with the claims file.  This evidence was not accompanied by a 
waiver of review by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304 (2009).  While this evidence includes a 
complaint of low back pain, complaints of low back pain were of 
record at the time of the March 2009 SSOC. Therefore, the Board 
finds that this evidence is cumulative of evidence previously 
considered.  Thus, while the Veteran has not waived RO 
consideration of the evidence received since issuance of the 
SSOC, a remand for such consideration is unnecessary.  See 38 
C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Degenerative disc disease of the lumbosacral spine was first 
diagnosed many years after service and competent and persuasive 
medical evidence reflects that the Veteran's current back 
disorder was not incurred in or aggravated by service, and is not 
proximately due to or aggravated by a service-connected left 
ankle disability.


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
active service, nor may service incurrence be presumed, and is 
not proximately due to or the result of a service-connected left 
ankle disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled.  
In this case, the Veteran's claim for service connection for a 
back disorder was received in November 2001.  Thereafter, he was 
notified of the general provisions of the VCAA by the RO and the 
AMC in correspondence dated in January 2002, June 2006, and 
September 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claim was reviewed and a supplemental statement 
of the case was issued in March 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim. Notice as to 
this matter was provided in June 2006 and September 2008.

The Veteran has argued that his current back disorder is 
secondary to his service-connected left ankle disability.  He has 
not received VCAA notice specifically regarding a claim for 
service connection for a back disorder as secondary to the 
service-connected left ankle disability; however, he has not 
alleged any prejudice resulting from the lack of notice on the 
secondary service connection element of the claim.  Prejudicial 
error occurs in the context of VCAA notice only when such error 
affects "the essential fairness of an adjudication" or "has 
the natural effect of producing prejudice."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must 
generally identify "with considerable specificity": (1) how the 
VCAA notice was defective and (2) how the lack of notice was 
prejudicial or affected the essential fairness of the 
adjudication. Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (holding that a party alleging defective VCAA notice has 
the burden of showing how the defective notice was harmful). In 
any event, the record contains evidence of actual knowledge on 
the part of the Veteran in regard to the claim for service 
connection on a secondary basis.

In this regard, during the April 2003 Travel Board hearing, the 
Veteran testified that, because of his left ankle, he could not 
put all of his weight on that leg, which was causing his back 
problems.  His representative raised a claim for service 
connection for the back disorder as a secondary condition, and 
indicated that she was citing Allen v. Brown.  The record 
therefore demonstrates that the Veteran has actual knowledge of 
the requirements for establishing service connection on a 
secondary basis and the lack of such notification did not result 
in prejudice to the Veteran.   

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records and 
post-service VA treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA examinations to assess the current nature and 
etiology of his claimed disability.

The Board recognizes that, during a February 1979 VA examination, 
the Veteran reported that Dr. A.M.P. had treated him for his back 
in 1964; however, in correspondence received in October 2008, the 
Veteran stated that Dr. A.M.P. had treated him from 1966 to 2001, 
but that he was deceased and his records were no longer 
available.  Therefore, while these private treatment records have 
not been associated with the claims file, the Board finds that 
there is no duty to assist in regard to attempting to obtain 
these records.  See generally Counts v. Brown, 6 Vet. App. 473, 
477 (1994) (there is no duty to assist when the appellant 
acknowledges the unavailability of records), quoting Porter v. 
Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek to 
obtain that which does not exist).    

The Board acknowledges that, in July 2008, the Board remanded the 
claim to obtain a supplemental medical opinion from the VA 
examiner who evaluated the Veteran in August 2007.  The Board 
instructed that, if that physician was not available, the Veteran 
was to be afforded a VA examination by an orthopedic specialist.  
The Veteran was afforded a VA examination in December 2008; 
however, the physician did not indicate whether he was an 
orthopedic specialist.  An online search or the American Medical 
Association website revealed that the physician is an orthopedic 
surgeon practicing in Illinois.  Accordingly, the Board finds 
that, as the RO/AMC complied with the July 2008 remand 
directives, no further action in this regard is warranted. See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with).

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including 
arthritis, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Such diseases shall 
be presumed to have been incurred in service even though there is 
no evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 
3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) 
(2009).  

Factual Background and Analysis

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for a back disorder is not warranted.  

Service treatment records dated June 9, 1961, August 1, 1961, and 
November 4, 1962, show the Veteran was treated for back pain and 
muscle spasm.  The June 1961 report noted mid and low back pain 
aggravated by driving vehicles on patrol.  The November 1962 
report noted that the Veteran had chronic back complaints with no 
orthopedic findings to account for them.  The impression was 
muscle spasm.   

A February 1963 VA examination approximately one month after the 
Veteran's discharge from active service included radiographic 
evidence of lumbarization and spina bifida occulta of the first 
sacral vertebra.  The examiner noted there was some exaggeration 
of lumbar lordosis and tenderness over the sacrum.  Motions of 
the trunk were normal.  The diagnoses included congenital 
anomalies and developmental anomalies of the lumbosacral area of 
the spine.  A VA X-ray study dated in January 1979 revealed spina 
bifida occulta and early degenerative osteoarthritic spurring 
with degenerative disc disease of the lumbosacral spine.

In correspondence dated in February 1991 the Veteran requested 
entitlement to service connection for a low back strain with 
muscle spasms.  In a December 1994 statement he asserted that he 
had back problems as a result of compensation due to pain on 
walking caused by his left ankle disability. 

In his September 2002 notice of disagreement (NOD) and his 
January 2003 substantive appeal, the Veteran reported that he 
began to develop problems with his back in service, and continued 
to have problems since.  In his substantive appeal, he stated 
that his back problem occurred in 1963 while stationed in 
Okinawa, Japan.    

During the April 2003 Travel Board hearing, he testified that his 
back problems did not begin in service but started shortly 
thereafter, specifically, within a year.  He reported that he had 
back problems for 20 years, but, then his back suddenly did not 
bother him for a while.  When asked whether he had an accident in 
service, he responded that he did not know, unless it was 
training, but that he stepped in a hole and broke his ankle.      

In a statement dated in March 2004, the Veteran reported that he 
was hospitalized for his back in Okinawa in 1963.  

Post-service records of VA treatment reflect complaints regarding 
and treatment for low back pain.  

An August 2004 VA examination report noted that the Veteran 
complained of back pain for 45 years.  The physician noted that 
evidence of back pain during service could not be found upon 
review of the claims file.  X-ray study of the lumbosacral spine 
revealed mild multilevel facet degenerative changes.  X-ray study 
of the pelvis revealed degenerative and scoliotic changes in the 
lumbar spine.  There was apparent incomplete fusion of the 
posterior elements at the level of L6, consistent with a normal 
variant spina bifida occulta.  The diagnoses included significant 
degenerative disease in the lumbar spine.  The examiner stated 
that this, by history, began in military service, but that, on 
review of the claims file, he could not find any mention of this.  
He added that based upon the Veteran's description it was 
"fairly likely that [it] did begin in the military service," 
but that "[w]ithout any evidence, [he could not] say that this 
was caused by military service but [he thought] it is possible 
that it was."  The examiner also opined that he did not think 
the back disorder was due to his left ankle whatsoever, but was a 
chronic back condition.  

A March 2006 VA examination report noted the Veteran stated that 
he had fallen in a hole during military training in 1960 and that 
he had experienced back pain at that time with intermittent 
remissions since then.  The diagnosis following examination was 
degenerative disc disease of the lumbar spine.  The examiner, a 
medical resident, noted that the claims file was reviewed and 
stated that it was at least as likely as not that the Veteran's 
current back disorder was caused by or a result of active 
service.  The rationale for the opinion was that pain began after 
an injury in service and had progressively gotten worse.  In a 
July 2006 addendum the examiner stated that the Veteran's 
degenerative disc disease was not caused by his spina bifida 
occulta and that degenerative disc disease was a chronic, 
progressive disorder that began during military service.  It was 
also noted, erroneously, that the only mention of spina bifida 
occulta was on the 2004 pelvic X-ray examination.  A deferred 
rating decision dated in October 2006 noted that the examiner's 
opinion was considered to be inadequate for rating purposes 
because it was not co-signed by a physician and was not supported 
by adequate rationale. 

An August 2007 VA examination report noted that the previous 
examiner was unavailable to clarify the provided opinion and an 
additional examination was conducted.  The Veteran stated that he 
injured his back in 1961 or 1962 when he fell.  The diagnosis was 
degenerative disc disease of the lumbar spine.  The physician 
stated that an opinion relating the present back complaints to 
military service could not be provided without resorting to mere 
speculation.  No comments were provided as to the 2004 and 2006 
VA examinations.

In correspondence received in October 2008, the Veteran reported 
that he had his back condition since 1962, and that his pain had 
continued and worsened through the years.  

The Veteran underwent another VA examination to evaluate his 
claimed back disorder in December 2008.  It was noted that the 
claims file was reviewed and the physician provided an extensive 
summary of the pertinent medical treatment of record.  The 
Veteran reported that, in the early 1960s, he began to develop 
significant pain and low back problems with no one specific event 
or injury, and that he complained of a 25-year history of 
intermittent pain and weakness with flares of worsening pain 
interspersed with resolution of the pain.  There was no history 
of trauma to the spine.  The diagnosis was lumbar spondylosis.  
The physician opined that degenerative disc disease was less 
likely as not (less than 50/50 probability) caused by or a result 
of back pain in service in the early 1960s.  

In providing a rationale for this opinion, the physician 
commented that the Veteran currently had significant lumbar 
degeneration which had been progressive over many years.  He 
added that, while there was documentation of low back/lumbar 
muscular spasm and strains during military service, no specific 
traumatic injury was recalled or documented, and there was no 
vertebral fracture, surgical intervention, or specific inciting 
event.  He went on to note that there was an essentially normal 
1979 radiograph of the lumbar spine, approximately 15 years after 
service.  The physician found that, given the fact that the 
Veteran's current degenerative spine disorder evolved over 
30 years and that there was no related specific event or injury 
during service, it was more likely that his spine arthritis 
evolved without specific provocation during military service.  It 
was further noted that back pain was a fairly universal human 
condition and that the symptoms documented in service records 
were common to nearly half the adult population in a year.  He 
added that no serious arthritis deformity occurred in over 15 
years, from 1962 to 1979, presumably, enough time to see 
manifestations of specific detrimental effects in service.  The 
physician, in essence, also stated that the medical record was 
incomplete, but that, based upon the available record, it was 
less likely as not that the Veteran's present back disability was 
incurred as a result of service.

While there is evidence of complaints regarding and treatment for 
low back pain during service, and a VA examination soon after 
service revealed spina bifida occulta, there is no probative 
evidence indicating this disorder was due to a disease initially 
onset or aggravated during active service.  

The Board acknowledges that the Veteran has, at times, described 
a continuity of symptomatology of back pain since service; 
however, such report of a continuity of symptomatology must be 
weighed against the medical evidence. Cf. Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006).

The record contains conflicting medical opinions regarding the 
relationship between the current back disorder and service.  In 
such cases, it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  The probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges that the August 2004 VA examiner opined 
that it was "fairly likely" that, based on the Veteran's 
description, his back disorder began in military service, but 
that, he could not find any record of this in the claims file 
and, without any evidence, he could not say that this was caused 
by military service.  He clarified that, without any evidence, he 
could not state that this was caused by military service, but 
that it was possible that it was.  This opinion is simply too 
speculative to grant service connection.  See Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish a 
medical nexus).

While the August 2007 VA examiner stated that she could not 
provide an opinion relating the Veteran's present back complaints 
to military service without resorting to mere speculation, she 
did not provide a rationale for this opinion.  As such, the Board 
finds this opinion to be of little, if any, probative value.  See 
Nieves-Rodriguez, 22 Vet. App. at 300-01.

The Board has considered the opinion of the March 2006 VA 
examiner, that it was at least as likely as not that the 
Veteran's current back disorder was caused by or a result of 
active service; however, the Board finds that this opinion is 
also of diminished probative value, as it is based on an 
inaccurate history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).  In this regard, the examiner's opinion was based on 
the Veteran's assertion that he had pain after an injury in 
service which had progressively gotten worse.  However, during 
the April 2003 hearing, the Veteran testified that his back 
problems did not begin in service, but, rather, shortly 
thereafter.  Moreover, while the Veteran has, at times, described 
an in-service back injury, his descriptions of such injury have 
been inconsistent.  In this regard, when asked whether he had an 
in-service injury during the April 2003 hearing, he testified 
that he did not know, unless it was training, although he had 
broken his ankle during service.  During the most recent VA 
examination, in December 2008, he denied a specific event or 
injury causing his back pain, which began in the 1960s.

Further, the Board notes that the March 2006 opinion was clearly 
not based on thorough review of the claims file.  In this regard, 
while, in her July 2006 addendum, the examiner specifically 
stated that the claims file was reviewed, she added that the only 
mention of spina bifida occulta was on the 2004 pelvic X-ray 
study.  The Board, however, notes that spina bifida occulta was 
found on VA examination in February 1963 as well as a January 
1979 X-ray study.  Significantly, such was specifically noted in 
the Board's February 2006 remand.  While a medical opinion may 
not be discounted solely because the examiner did not review the 
claims file, the Court has also stated that "most of the 
probative value of a medical opinion comes from its reasoning", 
and that the Board "must be able to conclude that a medical 
expert has applied valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion 
submitted in the medical opinion."  Nieves-Rodriguez, 22 Vet. 
App. at 304.  As the examiner's erroneous statement, that the 
only evidence of spina bifida occulta was on the 2004 X-ray 
study, reflects that she did not thoroughly review the claims 
file, the Board cannot find that she applied medical analysis to 
the significant facts of the case, and, therefore, finds this 
opinion to be of diminished probative value.  

By contrast, the opinion of the December 2008 VA examiner, an 
orthopedic surgeon, that degenerative disc disease is less likely 
as not related to back pain in military service, was based on 
thorough review of the claims file (as evidenced by the extensive 
summary of pertinent medical information), and was supported by a 
clearly-stated rationale.  Significantly, the VA examiner 
acknowledged and addressed the medical evidence of complaints 
regarding and treatment for low back pain during service, but, 
nevertheless concluded that the current back disorder was less 
likely as not related to service.  

Based on the foregoing, the Board finds that the December 2008 
opinion is the most persuasive medical opinion that addresses the 
question of a nexus between the current back disorder and 
service.  Thus, the competent, probative (persuasive) evidence on 
the question of whether a back disorder was incurred in or 
aggravated by service weighs against the claim for service 
connection.  

The Board has also considered whether service connection for a 
back disorder could be established as secondary to the service-
connected left ankle disability.  In this regard, the Veteran has 
asserted that he had back problems as result of compensation due 
to pain caused by his left ankle disability.  However, the August 
2004 VA examiner, who reviewed the claims file and examined the 
Veteran, clearly opined that the back disorder was not due to the 
Veteran's left ankle disability.  The Board finds this opinion 
dispositive of the question of whether the Veteran's back 
disorder is proximately due to or aggravated by his left ankle 
disability, as the examiner's findings were based on a review of 
the claims file and a thorough physical examination.  

Thus, the only competent, probative (persuasive) opinion on the 
question of whether the Veteran has a current back disorder that 
is proximately due to or aggravated by a service-connected ankle 
disability weighs against the claim for service connection.  The 
Veteran has not presented or identified any existing, contrary 
medical opinion that, in fact, supports the claim for service 
connection on a secondary basis.  
  
Additionally, the Board notes there is no evidence that 
degenerative disc disease of the lumbar spine manifested itself 
to a compensable degree within one year of the Veteran's 
separation from military service.  Rather, the first X-ray 
evidence of degenerative disc disease currently associated with 
the claims file is dated in January 1979, over 15 years after 
service.  Thus, service connection is not warranted for 
degenerative disc disease on a presumptive basis.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Therefore, based on the foregoing, the Veteran is not entitled to 
service connection for a chronic back disorder.  

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the Veteran's and his representative's 
assertions; however, none of this evidence provides a basis for 
allowance of the claim.  Laypersons, such as the Veteran and his 
representative, are generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  While the Veteran may report on the symptoms of 
his claimed disability; the weight of the medical evidence of 
record is against a nexus between his current back disorder and 
service, and the record does not contain a medical nexus opinion 
relating his current back disorder to the service-connected left 
ankle disability.

For all the foregoing reasons, the claim for service connection 
is denied.  In arriving at this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a chronic back disorder, to 
include lumbosacral strain, to include as secondary to a service-
connected left ankle disability, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


